Grant, J.
(after stating the facts). It is conceded that, if the defendant had taken no precaution to protect the roof from the falling of one of these weights, it would be liable. Defendant had no knowledge that this plank had been removed. There is no evidence that it was not sufficient to stop the weight if it should fall. After the accident, an investigation disclosed that the plank had been removed from its place, so that the weight did not strike it as it fell. It had been removed but a short time, as was apparent from the appearance of the roof underneath where it had been placed. The sole evidence as to its removal is from an employé who worked with Mr. Schwandt. He testified that some time before the acci*611dent, he and Mr. Schwandt loaded a car so high that it could not be taken out when the door was raised to its full height with the weights resting on the plank. Mr. Schwandt said he could arrange it so as to raise the door higher. He went into the yard, took a ladder, went upon the top of the building, and removed the plank. The door was then raised to a sufficient height to permit the load to be taken out. These facts were uncontradicted. It is apparent that the defendant had taken ample precaution to prevent accidents of this kind. The plank would have stopped the weight. It was not responsible for its removal. It had no reason to suppose that anybody would go upon the roof to remove the plank.' The theory upon which the circuit judge submitted it to the jury appears from the following excerpt from his charge:
“ It may present a question of negligence on the part of that employe; but if it was susceptible of removal, as the testimony shows, I think it is for you to say whether a sufficient inspection of the premises was made by the company to insure the safety, — to insure the fact that the plank was in proper position, if the safety of those below was made to depend upon the existence of the plank in ■that place.”
The defendant was under no obligation to inspect what it had no reason to believe any one of its employés would interfere with, and which he had no right to interfere with. If it had made safe provisions for preventing the weights from doing damage if they should fall, it was relieved from the duty of inspecting the cables. The ■deceased alone was responsible for the injury, and his own negligence prevents a recovery.
Judgment reversed, and no new trial ordered.
Hooker, Moore, and Long, JJ., concurred. Montgomery, C. J., did not sit.